 
Exhibit 10.18
AMENDMENT NO. 1 TO AMENDED AND RESTATED
CHANGE OF CONTROL SEVERANCE AGREEMENT


This AMENDMENT NO. 1 TO AMENDED AND RESTATED CHANGE OF CONTROL SEVERANCE
AGREEMENT (the “Amendment”) is made and entered into as of April 21, 2010 by and
among Astoria Financial Corporation, a business corporation organized and
operating under the laws of the State of Delaware and having an office at One
Astoria Federal Plaza, Lake Success, New York 11042-1085 (the “Company”),
Astoria Federal Savings And Loan Association, a savings and loan association
organized and existing under the laws of the United States of America and having
an office at One Astoria Federal Plaza, Lake Success, New York 11042 (the
"Association"), and Thomas E. Lavery, an individual residing at 18 Polly Drive,
Huntington, New York 11743 (the "Officer").


Witnesseth:


Whereas, the Officer and the Company are parties to an AMENDED AND RESTATED
CHANGE OF CONTROL SEVERANCE AGREEMENT as of January 1, 2009, (the “Prior
Agreement”); and


Whereas, the Officer and the Company wish to further amend and modify the Prior
Agreement pursuant to Section 26 thereof;


Now, Therefore, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Company and the Officer hereby agree as
follows:


1.
Section 6(b)(i) of the Prior Agreement be amended to read in its entirety as
follows:



(i)           the Association shall provide for a period of two years following
the date of the Officer's discharge or, if less, the period from date of the
Officer's discharge to the Initial Expiration Date provided, however, that the
Association has previously notified the Officer pursuant to Section 1(a)(ii)(A)
(the "Assurance Period") for the benefit of the Officer and the Officer's spouse
and dependents continued group life, health (including hospitalization, medical
and major medical), dental, accident and long-term disability insurance benefits
on substantially the same terms and conditions (including any co-payments and
deductibles, but excluding any premium sharing arrangements, it being the
intention of the parties to this Agreement that the premiums for such insurance
benefits shall be the sole cost and expense of the Association) in effect for
them immediately prior to the Officer's discharge. The coverage provided under
this section 6(b)(i) may, at the election of the Association, be secondary to
the coverage provided as part of the Standard Termination Entitlements and to
any employer-paid coverage provided by a subsequent employer or through
Medicare, with the result that benefits under the other coverages will offset
the coverage required by this section 6(b)(i), provided, however, that for
purposes of this section 6(b)(i) benefits provided at the cost of the Officer or
the Officer's spouse or dependants pursuant to the Comprehensive Omnibus Budget
Reconciliation Act, as amended, shall not be considered Standard Termination
Entitlements.

 
 

--------------------------------------------------------------------------------

 
 
2.
Section 6(b)(iii) of the Prior Agreement shall be amended by deleting the
variable “AP” from the equation therein, deleting the definition of “AP” therein
and amending the definition of “TIO” therein to read in its entirety as follows:

 
“TIO” is the target incentive opportunity (expressed as a percentage of base
salary) established by the Compensation Committee of the Board of Directors of
the Association for the Officer pursuant to the Association’s Annual Incentive
Plan for Select Executives for the year in which the employment of the Officer
by the Association terminates or, if no target incentive opportunity is
established by the Compensation Committee of the Board of Directors of the
Association for such year with respect to the Officer, then the highest of the
target incentive opportunity established by the Compensation Committee of the
Board of Directors of the Association for the Officer pursuant to the Annual
Incentive Plan for Select Executives during the period of three (3) years ending
immediately prior to the date of termination;
 
3. 
Section 8(a) of the Prior Agreement shall be amended to read in its entirety as
follows:



(a)           To the maximum extent permitted under applicable law, from and
after the effective date of a Change of Control, the Association and the Company
agree to indemnify and hold harmless the Officer, against any costs or expenses
(including reasonable attorneys' fees), judgments, fines, losses, claims,
damages or liabilities (collectively, "Costs") incurred in connection with any
claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, for acts or omissions in connection with
service as an officer of the Association or service in other capacities at the
request of the Association or the Company at or prior to the time the Change of
Control became effective, whether asserted or claimed prior to, at or after the
effective date of the Change of Control, and to advance any such Costs to the
Officer as they are from time to time incurred, in each case to the fullest
extent the Officer would have been indemnified as a director or officer of the
Association or the Company, as applicable, and as then permitted under
applicable law. No provision in this Agreement nor any termination or expiration
of this Agreement is intended to authorize the elimination or impairment of any
right to indemnification or to advancement of expenses arising under a provision
of the certificate of incorporation or a bylaw of the Company or the Charter and
or a bylaw of the Association by amendment to such a provision after the
occurrence of an act or omission that is the subject of an action, suit or
proceeding for which indemnification is sought.


4. 
The Prior Agreement shall be amended to remove Section 29 therefrom.


 
Page 2 of 5

--------------------------------------------------------------------------------

 


5.
Each reference to “NY” in the Prior Agreement under Section 6(b) shall be
amended to provide that NY is the Assurance Period expressed as a number of
years and fractions of years.



6.
Each reference to “Thacher Proffitt & Wood LLP” in the Prior Agreement, whether
with or without the LLP designation, will be replaced by a reference to
“Sonnenschein Nath & Rosenthal LLP”.



7.
Except as specifically provided herein, the provisions of the Prior Agreement
shall continue in full force and effect.


 
Page 3 of 5

--------------------------------------------------------------------------------

 


In Witness Whereof, the Company has caused this Amendment to be executed and the
Officer has hereunto set his or her hand, all as of the day and year first above
written.


ATTEST:
 
Astoria Financial Corporation
       
 /S/ Alan P. Eggleston
 
By:
/S/ Monte N. Redman
Name:  Alan P. Eggleston
 
Name:
Monte N. Redman
 
  Title:
President and Chief Operating Officer
       
ATTEST:
 
Astoria Federal Savings and Loan Association
       
 /S/ Alan P. Eggleston
 
By:
/S/ Monte N. Redman
Name:  Alan P. Eggleston
 
Name:
Monte N. Redman
 
Title:
President and Chief Operating Officer
       
[Seal]
 
 /S/ Thomas E. Lavery
   
Thomas E. Lavery



STATE OF NEW YORK
)
 
)    ss.:
COUNTY OF NASSAU
)



On this 21st day of April, 2010 before me, the undersigned, personally appeared
Monte N. Redman, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.


/S/ Marygrace Farruggia
 
Name: Marygrace Farruggia
 
Notary Public, State of New York
 
No. 4998931
 
Qualified in Suffolk County
 
Commission Expires: July 13, 2010
 


 
Page 4 of 5

--------------------------------------------------------------------------------

 


STATE OF NEW YORK
)
 
)    ss.:
COUNTY OF NASSAU
)



On this 21st day of April, 2010 before me, the undersigned, personally appeared
Monte N. Redman, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.


/S/ Marygrace Farruggia
 
Name: Marygrace Farruggia
 
Notary Public, State of New York
 
No. 4998931
 
Qualified in Suffolk County
 
Commission Expires: July 13, 2010
 



STATE OF NEW YORK
)
 
)    ss.:
COUNTY OF NASSAU
)



On this 21st day of April, 2010 before me, the undersigned, personally appeared
Thomas E. Lavery, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.


/S/ Marygrace Farruggia
 
Name: Marygrace Farruggia
 
Notary Public, State of New York
 
No. 4998931
 
Qualified in Suffolk County
 
Commission Expires: July 13, 2010
 


 
Page 5 of 5

--------------------------------------------------------------------------------

 